Judgment and order reversed and new trial granted, with costs to appellant to abide event, on the ground that the verdict is excessive, unless the plaintiff stipulates to reduce the verdict to $8,000, in which case the judg*964ment is modified accordingly and as so modified judgment and order unanimously affirmed, -without costs. The court deems that the above reduction in the verdict renders it unnecessary to determine as to the propriety of the claim for the children’s services, and interest, the court considering that those items are included in the amount deducted from the recovery. All concur. Kiley, J., not sitting.